Citation Nr: 1433029	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-20 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational benefits under the Post-9/11 GI Bill program (Chapter 33).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to February 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an adverse decision by the Department of Veterans Affairs (VA) Regional Office (RO) Post 9/11 GI Bill processing center in Muskogee, Oklahoma.  The Waco RO has jurisdiction over the claims folder.


FINDINGS OF FACT

1.  The Veteran had at least 30 days of continuous active duty service from October 2002 to February 2004.

2.  The Veteran received an uncharacterized discharge because he "failed medical/physical procurement standards" due to a seizure disorder that had its onset during service; the Veteran's discharge was under other than dishonorable conditions.

3.  Service connection has been established for a seizure disorder.


CONCLUSION OF LAW

The criteria for establishing basic eligibility for educational benefits under the Post-9/11 GI Bill program (Chapter 33) have been met.  38 U.S.C.A.§ 3311 (West Supp. 2013); 38 C.F.R. §§ 21.9520, 21.9640(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking educational benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  

The Post-9/11 GI Bill was enacted under the Post-9/11 Veterans Educational Assistance Act of 2008, Pub. L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2323.  See generally 38 U.S.C.A. §§ 3301-24 (West 2002); 38 C.F.R. § 21.9520 (2013). 

Generally, to be eligible for educational assistance benefits under the Post-9/11 GI Bill, an individual must have served on active duty for a minimum of 90 days after September 10, 2001, and after that period continued on active duty, and, inter alia, is discharged with an honorable discharge.  See 38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520. 

The service requirement is also met by an individual who serves a minimum of 30 continuous days of active duty, and after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b). 

The Muskogee education benefits processing center originally denied entitlement to Chapter 33 benefits because the Veteran's DD Form 214 showed less than 90 days of aggregate active duty as required under 38 C.F.R. § 21.9520 (a).  The Veteran furnished a corrected DD Form 214 showing active service from October 2002 to February 2004-well over the 90-day timeframe.  See also, October 2004 DD Form 215.  His DD Form 214 shows an uncharacterized discharge/entry level separation because he failed medical/physical procurement standards.  In the Statement of the Case, the claim was again denied, and the RO denied the claim because the Veteran did not have an honorable discharge.

The Veteran applied to have the character of his discharge amended by the Department of Defense (DoD); however, a January 2011 Naval Discharge Review Board (NDRB) determined that the Veteran's uncharacterized discharge was proper because he failed medical/physical procurement standards.

Regardless of the uncharacterized discharge, the regulations provide for basic eligibility for Chapter 33 benefits when the Veteran has at least 30 continuous days of service, and is discharged as a result of a service-connected disability under other than dishonorable conditions.  38 C.F.R. § 21.9520(b). 

Here, the STRs clearly show that the Veteran first developed a seizure disorder during service, and that it was severe enough to result in his discharge from service.  The discharge is uncharacterized, which is not synonymous with a dishonorable discharge.  As such, the RO subsequently granted service connection for a seizure disorder, effective from February 14, 2004, the day following the Veteran's discharge date.  In so doing, the RO had to find that the Veteran's discharge was under other than dishonorable conditions.  See 38 C.F.R. § 3.1(d) & (k) (service connection can only be established for Veterans who have a disability that was incurred in or aggravated by service, and an other than dishonorable discharge is a pre-requisite to becoming a Veteran).

In essence, despite the DoD's determination, the RO determined that the Veteran was discharged as a result of his service-connected seizure disorder.  It is clear from the record that there is no other reason for his discharge.  

In sum, the record reflects that the Veteran is eligible for benefits because he served on active duty for a minimum of 30 continuous days; and, after completion of such service, was discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b).


ORDER

Basic eligibility for educational assistance benefits under the Post-9/11 GI Bill is granted.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


